Case 1:18-cv-11963-DLC Document 24 Filed 11/26/18 Page 1 of 1

AO 399 (0|/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
District of Massachusetts

 

 

Ster|ing Suffo|k Racecourse, LLC )
Plainliff )
v. ) Civil Action No. 1218-cv~11963-DLC
_: Wynn Resorts et al_._ )
Defendant )

WAlVER OF THE SERVICE OF SUMMONS

To: __J_oseph R. Donohue,_E_sq. __ __ __ __
(Name of the plaintiff ’s attorney or unrepresented plaintij?)

 
 
  
 

I have received your request to waive service of a summons in this act

ion

s _\

along

with a copy of the complaint,
0 0 " -

9 "l

   
      

 

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that l, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

I also understand that l, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days from _ _ 11/01/2018 __ , the date when this request was sent (or 90 days if it was sent outside the
United States). If l fail to do so, a defaultjudgment will be entered against me or the entity l represent.

Date: 11/14/2018 W
/S`ig%ture of Me/m%y or unrepresented party
Stephen Wynn Brian T. Ke|| (AttornthetTWynn)

Prinled name of party waiving service of summons \-Prr‘n`@d';l_ame
Nixon Peabody LLP

100 Summer Street
Boston. M_A 02110

 

Address

bke||y@ixonpeabody.com

 

E-mail address

(61_7_) 3_45_-1065_

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expensesof serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause" does nol include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

` lf the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service,

lf you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

